DOWDELL, J.
The appeal in this case is taken from the judgment of the circuit court discharging the garnishee. The assignment of error on the record is as follows : “The court below erred in refusing judgment against the garnishee for money voluntarily paid the insolvent defendant in execution before the money so paid was claimed as exempt.” “Erred in the refusing to sustain the contest of tin» exemption.’’ “Erred in discharging the garnishee.”
It is to be observed that the assignments relate to the judgment discharging the garnishee. It appears from the record that a. claim of exemption was interposed by the defendant in execution to the money garnished. There is a bill of exceptions in the record, in which it is recited that a motion to strike the claim of exemptions was. overruled, but this ruling of the court is not assigned as error. With the claim of .exemptions in which on *466its face is not patently bad, the court committed no error in discharging the garnishee.
Affirmed.
McClellan, C. J., Haralson and Denson, J.J., concurring.